TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00644-CR


Juan Quiroz, Jr., Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 2031830, HONORABLE BOB PERKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Juan Quiroz was convicted of the offense of aggravated assault of a public servant
and sentenced to twenty-five years in prison as a habitual offender.  See Tex. Pen. Code Ann. § 22.02
(b)(2) (West Supp. 2004-05) (aggravated assault); § 12.42(d) (West Supp. 2004-05) (habitual
offender).  Because Quiroz made an open plea of guilty, the district court certified his right to appeal. 
In a single point of error, Quiroz challenges the sufficiency of the evidence supporting his
conviction.  We affirm the conviction.
	In his brief, Quiroz contends that the evidence was insufficient to prove that he
assaulted "Brenda Bermudez" because the record only included evidence that he assaulted "Brenda
Ramirez."  In response, the State filed an unopposed motion to correct the record explaining that the
court reporter had incorrectly transcribed the name Bermudez as Ramirez.  We granted the State's
motion, and the reporter's record has been corrected to reflect the name of the victim as Bermudez.
	On May 19, 2005, Quiroz's counsel filed a motion to reschedule the June 6
submission date to allow him more time to supplement his brief.  He requested an additional thirty
days in which to communicate with Quiroz and submit a supplement to the brief raising an unnamed
point of error. (1)  In that motion, Quiroz admitted that the corrected record "demonstrat[ed] that the
sole point of error raised in [his] brief is of no merit."  We overruled the motion to reschedule on
May 24, 2005, but advised Quiroz that "briefs may be supplemented at any time."  No supplemental
brief has been filed with this Court.  
	Because the corrected record does not support Quiroz's sufficiency challenge, and
in light of his own admission that it is without merit, we overrule his sole point of error.  We affirm
the judgment of conviction.
  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Affirmed
Filed:   September 8, 2005
Do Not Publish
1.   Quiroz's motion states:

At the time he prepared the brief in this case, the undersigned failed to raise one
point of error that could have been raised.  Appellant believes the point of error
may be a valid point of error, but did not raise it because of the apparent strength
of the sole point of error actually raised.  The undersigned is unsure whether
Appellant would want him to raise this point of error.  However, in light of the
corrections to the record which render the sole point of error invalid, the
undersigned requests that the Court permit Appellant the opportunity to make
that determination.